DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-10, 15 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the methods of conditioning a data carrier recited in claims 1-4, 7-9 and 21-24, or the device for conditioning a data carrier recited in claims 10, 15 and 19-20.
Regarding independent method claims 1, 3 and 7 and independent device claim 10, the closest prior art of record is Toppan Printing Co LTD, JPH07256774.  Toppan teaches a method and device for conditioning a data carrier made of a multi-layer laminate – that of correcting warp occurring in ID cards, credit cards and other recording media.  Toppan teaches a hot plate heating device having a substantially flat surface and a pressure generating device in the form of a plurality of rolls, the rolls being arranged to apply pressure on one side of a card while the other side of the card is in contact with and being heated by the hot plate.  Although Toppan teaches its roll may be made from metal, Toppan is silent as to any method or device for heating its plurality of rolls.  Thus Toppan does not teach or suggest a heat carrier medium that applies .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fulmer et al., US 6,352,095 (device and method that includes a .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746